Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, line 6, “with the specified time” should be changed to “with the second specified time”, as in obvious from the context of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claims 26, 29 recites “means for …” and is hence given the above claim interpretation. Claims 27 - 28 are also given the above claim interpretation because of their dependency on claim 26. Claim 30 - 31 are also given the above claim interpretation because of their dependency on claim 29.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 10341817; which has been provided in the International Search Report) in view of Choi et al. (US 20180049154). 

Regarding claim 1, Gao discloses a method of operating a wireless node (column 3, lines 19 - 21; node interpreted as server 104 in Fig. 1) comprising:
receiving a request for a positioning estimate of a user equipment (UE) associated with a specified time (Fig. 2, block S201; column 3, lines 55 - 57; wherein the specified time is the timestamp);
performing positioning measurements at a plurality of times (Fig. 2, block S202; column 4, lines 23 - 27, 44 - 52);
determining the positioning estimate associated with the specified time based on the positioning measurements (column 4, line 64 – column 5, line 11).
Gao does not disclose transmitting a report comprising the determined positioning estimate.
In the same field of endeavor, however, Choi discloses transmitting a report comprising the determined positioning estimate ([0169] discloses “That is, the LCS server may estimate the UE position, and may then transmit the UE position information to the legacy BS”; [0211], 1st sentence).


Regarding claim 2, Gao discloses determining comprises interpolation or extrapolation of positioning measurement data associated with the positioning measurements (column 5, lines 4- 11).

Regarding claim 3, Gao discloses the positioning measurement data comprises the positioning measurements, or wherein the positioning measurement data comprises a plurality of candidate positioning estimates (column 4, lines 44 – 52).

Regarding claim 4, Gao discloses the specified time is between an earliest time and a latest time among the plurality of times, and wherein the determining comprises interpolation of the positioning measurement data (column 5, lines 4 - 11; column 7, lines 41 – 49 discloses time period, hence earliest time and latest time are start and end of period).


However, extrapolation is an obvious variation is an obvious variation of interpolation and can be done for time instant before or after the time interval. As per Rationales for Obviousness (MPEP 214, Rationale F), this is not considered patentable. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use extrapolation, because this would enable the position before and after the time interval to be determined.

Claim 6 is similarly analyzed as claim 5. Claim 5 recites extrapolating subsequent to the time interval, whereas claim 6 recites extrapolating prior to the time interval.

Regarding claim 7, Gao discloses determining comprises linear or polynomial interpolation or extrapolation of the positioning measurement data (column 10, lines 23 -27).

Regarding claim 8, Gao discloses the positioning estimate is determined in response to a time differential between the specified time and each of the plurality of times being 

Claim 9 is similarly analyzed as claims 1 and 8. Claim 9 merely recites a “second request” and “second positioning measurements”. These can be done similar to the 1st request.

Claim 10 is similarly analyzed as claim 8. The network parameter is interpreted as the threshold, above which interpolation cannot be done accurately. 

Regarding claim 11, Gao discloses determining an indication of a wireless node capability to perform the determining (column 8, lines 32 – 46 discloses cancelling the location estimation and   results invalid). Transmitting the indication is disclosed as in claim 1 above, where position results are transmitted. One of ordinary skill in the art can similarly indicate whether position results obtained are valid or not.  

Claim 12 is similarly analyzed as claim 8. Indicating “wireless node capability” would be equivalent to indicating if the threshold is not exceeded and the interpolation results are accurate. Claim 1 discloses sending the report. One of ordinary skill in the art can send this additional information in the report similarly.

Regarding claim 13, Gao discloses the wireless node corresponds to the UE or a base station (BS) (column 3, lines 60 – 65 discloses “The positioning module may comprise but not limited to: …. a positioning module of a communication base station”).

Claim 14 is similarly analyzed as claim 1, with the network component in claim 14 being equivalent to the network node in claim1.

Claim 15 is similarly analyzed as claim 2.

Claim 16 is similarly analyzed as claim 3.

Claim 17 is similarly analyzed as claim 4.

Claim 18 is similarly analyzed as claim 5.

Claim 19 is similarly analyzed as claim 6.

Claim 20 is similarly analyzed as claim 7.

Claim 21 is similarly analyzed as claim 10, wherein transmitting by one device would correspond to receiving by another device.

Claim 22 is similarly analyzed as claim 11, wherein transmitting by one device would correspond to receiving by another device.
	
Claim 23 is similarly analyzed as claim 12.

Claim 24 is similarly analyzed as claim 13.

Claim 25 is similarly analyzed as claim 13.

Claim 26 is similarly analyzed as claim 1.



Claim 28 is similarly analyzed as claim 13.

Claim 29 is similarly analyzed as claim 1.

Claim 30 is similarly analyzed as claim 2.

Claim 31 is similarly analyzed as claim 13.


Claim 32 is similarly analyzed as claim 1. The additional elements (memory, transceiver, processor) are disclosed by Gao (Fig. 7, elements 702, 709, 701).

Claim 33 is similarly analyzed as claim 2.

Claim 34 is similarly analyzed as claim 13.

Claim 35 is similarly analyzed as claims 1, 14, 32.

 Claim 36 is similarly analyzed as claim 12.

Claim 37 is similarly analyzed as claim 13.

Claim 38 is similarly analyzed as claims 1, 32 (discloses processor)

Claim 39 is similarly analyzed as claim 2.

Claim 40 is similarly analyzed as claim 13.

Claim 41 is similarly analyzed as claims 1, 14, 32 (discloses processor).

Claim 42 is similarly analyzed as claim 2.



Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to UE position determination:
Jackson (US 20110159862) discloses systems and methods for determining the location of mobile devices independent of location fixing hardware.
Park et al. (US 20100109943) discloses position locating method and system using secure user plane location position locating method and system using secure user plane location.
Wachter et al. (US 20080227465) discloses method and apparatus for using historic network information for determining approximate position.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632